COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


JOHN TAYLOR BROWN
                                          MEMORANDUM OPINION *
v.         Record No. 1978-95-4               PER CURIAM
                                             APRIL 9, 1996
VIRGINIA SUE ANDERSON BROWN


              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       Gerald Bruce Lee, Judge

           (Brian M. McCormack; Dunn, McCormack,
           MacPherson & Orfe, on briefs), for appellant.
           (Beverly J. Bach; Marcia F. Ruff; Shoun &
           Bach, P.C. on brief), for appellee.



     John T. Brown (husband) appeals the decision of the circuit

court denying his motion to reduce spousal support payments to

Virginia Sue A. Brown (wife).     Husband frames his issue on appeal

as follows:   "If a motion is filed requesting relief based on

events which have not yet occurred, does the dismissal of the

premature motion have a res judicata effect?"      Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court. Rule 5A:27.
          Under familiar principles we view [the]
          evidence and all reasonable inferences in the
          light most favorable to the prevailing party
          below. Where, as here, the court hears the
          evidence ore tenus, its finding is entitled
          to great weight and will not be disturbed on
          appeal unless plainly wrong or without
          evidence to support it.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Martin v. Pittsylvania County Dep't of Social Servs., 3 Va. App.
15, 20, 348 S.E.2d 13, 16 (1986).

       Husband filed a motion to reduce spousal support, based upon

his retirement.    The court held a hearing on husband's motion.

Husband admitted that he voluntarily retired and that he had

additional income from other assets.    Husband presented no

evidence of the circumstances existing prior to his retirement.

The trial court granted wife's motion to strike, and husband did

not appeal that order.
       Husband subsequently filed an amended motion, raising the

identical issue.   The trial court granted wife's motion to deny

husband's amended motion on the grounds of res judicata, stating

that
            the amended motion does not state any new
            grounds that were not presented to the Court
            on February 9. We have the identity of
            parties; the identity of issues. And there
            was a hearing on the merits on this matter,
            albeit the motion was resolved against the
            [husband], where the motion to strike was
            granted.


       The doctrine of res judicata prevents husband from

relitigating the same issue necessarily tried and finally

determined by the trial court in its ruling on his first motion

to reduce spousal support.     See Faison v. Hudson, 243 Va. 413,

418-19, 417 S.E.2d 302, 304-05 (1992); Hiner v. Hadeed, 15 Va.

App. 575, 580, 425 S.E.2d 811, 814 (1993).    Husband raised no new

issue in his amended motion.    Husband's characterization of the

motion as "premature" does not accurately reflect the fact that



                                   2
husband's evidence at the February 9, 1995 hearing was based upon

the fact of his actual retirement.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                                3